DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgement is made that claims 1, 10, 16, 17 and 21 are amended.  Claims 1-21 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 7/1/2021 have been fully considered.

Claim Rejections under 35 U.S.C. § 102(a)(1)
Claims 1-4, 6, 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trahan et al. (US 2013/0007102), hereinafter Trahan.

Claims 1, 10 and 16 have been amended with the following features
“… receiving, from a second application, data including a second indication and a third indication of the remote desktop session, wherein the of the instance of the web browser.” (Emphasis added)

On pages 10 and 11 of the Remarks, applicant argue none of the prior art of record teaches the amended feature recited in the claim(s).  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in view of the amendment.

Claim Rejections - 35 USC § 103
Claims 5, 8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan (US 2013/0007102) in view of Araujo (US 2001/0047406).

Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in view of the amendment.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Momchilov et al. (US 2012/0226742), hereinafter Momchilov in view of L’heureux et al. (US 2014/0259147), hereinafter L’heureux.

On page 13 of the Remarks, applicant argues L’Heureux fails to teach the following limitations:


Applicant asserts L’Heureux does not teach a “virtual session” and L’Heureux’s web browsers execute on two different devices at different times which is different from the claim language.  

The examiner respectfully disagrees and finds the argument unpersuasive, this is a non-obvious rejection L’Heureux was cited for teaching the following limitations: 
“receiving, by a remote computing device, a command from a client device, the command to cause a tab of a web browser to open and display a page of a web application rather than cause the remote computing device to provide another session to enable the client device to access the web application; and
opening, by the remote computing device, the tab of the web browser in response to receipt of the command by the application, the tab to open in response to execution of at least a portion of the application.” 
L’Heureux was not cited for teaching the above argued limitations.  Applicant’s argument is unpersuasive.  
A new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable by Trahan et al. (US 2013/0007102), hereinafter Trahan in view of Jain et al. (US 9,749,202 B1), hereinafter Jain.

As for claim 1, Trahan teaches a method comprising:
receiving, by a remote computing device and from a client computing device, a first indication of a first web page (paragraphs [0019]-[0020] describe a client computing device transmits a request i.e. a URL to access content);
instantiating a remote desktop session on the remote computing device (paragraph [0020] describes an instantiating a virtual machine that includes a software browser application; paragraph [0066] describes a remote session browsing configuration defines a remote session communication protocol which is a remote desktop protocol (RDP)), wherein the remote desktop session is configured to execute, in response to receiving the first indication of the first web page, an instance of a web browser (paragraphs [0020] and [0033] describe subsequent to the browser session request, a network computing component point of presence (NCC POP) is selected to service the browse session request, the  selected NCC POP is an instance of virtual 
sending, to the client computing device, first remote session output associated with the first tab (paragraph [0038] describes the selected NCC POP provides an initial processing result to the client computing device), wherein the first remote session output is configured to be displayed by a remote session display application executable on the client computing device (paragraphs [0022]-[0023] and [0038] describes subsequent to receiving an initial processing result and the allocation of processes, the client performs remaining processing actions and displays the fully processes content in a content display area of a browser, the client includes a browser to execute a remote session browsing configuration);
receiving, from a second application, data including a second indication and a third indication of the remote desktop session (paragraphs [0039]-[0041] describe an additional browse session initiated by the client computing device in response to a user opening up a new browser window, opening a new tab in a browser, requesting new network content in an existing browser window e.g. a user browsing a first web page corresponding to a first browse session instance may follow a link that opens a new tab or browser window to view a second web page, the request includes information associated with pieces of requested network content, web pages, documents etc. the network content displayed by the client is interpreted as a second application), wherein the second application is different from the remote session display application and is 
causing, in the remote desktop session and based on the second indication and the third indication, display of the second web page in a second tab of the web browser (Fig. 6; paragraphs [0040]-[0042] describe the request is serviced by a NCC POP which performs similar actions as illustrated in Figures 2 and 3; the user follows a link that opens a new tab to view a second web page); and
sending, to the client computing device, second remote session output associated with the second tab (paragraphs [0042] and [0045] describe subsequent to the receipt of the browse session request, a single or a number of NCC POPs is/are selected, the NCC POP provides fully RDP processing results to the client computing device).
Jain fails to teach wherein a second indication is indicative of a request to open a second web page in a new tab of an instance of a web browser.
However, it is well known in the art, to continue an existing session instance in response of a request for content, as evidenced by Jain.
Jain discloses
wherein a second indication is indicative of a request to open a second web page in a new tab of an instance of a web browser (col. 9, lines 19-32 describe an additional session request is a session request for content previewing and a client initiates a content previewing session by opening a new tab in a previewer; col. 11, lines 50-56 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jain for using an existing session by associating an existing browser instance with a new session request. The teachings of Jain, when implemented in the Trahan system, will allow one of ordinary skill in the art to reduce system computational resources. One of ordinary skill in the art would be motivated to utilize the teachings of Jain in the Trahan system in order to provide users with limited bandwidth resources a better web browsing experience.

As for claim 2, the combined system of Trahan and Jain teaches the method further comprising:
receiving, from the client computing device and via the second application, a fourth indication of a third web page (Trahan: paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different browse session request, the request is made from a first web page corresponds to a first browse session instance), wherein the fourth indication comprises a second request for a new remote desktop session (Trahan: paragraph [0042] 
instantiating, based on the fourth indication, the new remote desktop session (Trahan: paragraph [0042] describes an NCC POP is selected to serve the browse session request; paragraphs [0021]-[0022] describe the selected NCC POP performs a remote session in which a remote session communication protocol i.e. RDP (paragraph [0044]) is specified), wherein the new remote desktop session is configured to execute a second instance of the web browser (Trahan: paragraph [0042] and [0045] describe the NCC POPs are selected to execute three browse session requests and a browser processes set of content in a series of processing actions), and wherein the second instance of the web browser is configured to display the third web page (Trahan: paragraph [0041] describes the additional browse session request includes request for web pages; paragraph [0045] describes the NCC POP sends fully processed RDP processing results to the client computing device).

As for claim 3, the combined system of Trahan and Jain teaches the method further comprising:
receiving, from the client computing device and via the second application, a fourth indication of a third web page (Trahan: paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different browse session request by following a link in an existing browser window), wherein the fourth indication comprises a fifth indication of a particular tab of the web 
causing display of the third web page in the particular tab (Trahan: paragraph [0045] describes a browser processes set of content e.g. web pages and final content is displayed to the user).

As for claim 4, the combined system of Trahan and Jain teaches wherein the second application executes on a second client computing device or a second remote desktop session on the remote computing device (Trahan: paragraphs [0041] and [0045] describe requested content i.e. second application including web pages, documents, text, media, executable scripts and the NCC POP processes sets of content in a series of processing actions).

As for claim 6, the combined system of Trahan and Jain teaches wherein the second application comprises a plurality of indications of a plurality of web pages (Trahan: paragraph [0041] describes the additional browse session request includes information associated with pieces of requested network content e.g. the network address of a network resource and requested content include web pages), and wherein receiving the first indication of the first web page is responsive to a user selection of the first indication from the plurality of indications (Trahan: paragraph [0040] describes the user follows a link to a new network resource or entering a new network address into the browser).


sending, to the client computing device, a third remote session output associated with the first tab (Trahan: paragraph [0045] describes the NCC POP sends fully processed RDP processing results to the client computing device).

As for claim 9, the combined system of Trahan and Jain teaches wherein the first indication and the second indication are received via Hypertext Transfer Protocol (HTTP) (Trahan: paragraphs [0002] and [0019] and [0034] describe the browse session requests include URLs which use http protocol to access content).

As for claim 10, Trahan teaches an apparatus comprising: one or more processors (Fig. 1, web server 110; paragraph [0099] describes computing executable components); and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to (paragraph [0099] describes data that are stored on a computer readable medium and loaded into memory of the computing device to perform operations):
receive, from a client computing device, a first indication of a first web page ((paragraphs [0019]-[0020] describe a client computing device transmits a request i.e. a URL to access content); 

send, to the client computing device, first remote session output associated with the first tab (paragraph [0038] describes the selected NCC POP provides an initial processing result to the client computing device), wherein the first remote session output is configured to be displayed by a remote session display application executable on the client computing device (paragraphs [0022]-[0023] and [0038] describes subsequent to receiving an initial processing result and the allocation of processes, the client performs remaining processing actions and displays the fully processes content in a content display area of a browser, the client includes a browser to execute a remote session browsing configuration);
receive, from a second application, data including a second indication and a third indication of the remote desktop session (paragraphs [0039]-[0041] describe an additional browse session initiated by the client computing device in response to a user opening up a new browser window, opening a new tab in a browser, requesting new 
cause, in the remote desktop session and based on the second indication and the third indication, display of the second web page in a second tab of the web browser (Fig. 6; paragraphs [0040]-[0042] describe the request is serviced by a NCC POP which performs similar actions as illustrated in Figures 2 and 3; the user follows a link that opens a new tab to view a second web page); and
send, to the client computing device, second remote session output associated with the second tab (paragraphs [0042] and [0045] describe subsequent to the receipt of the browse session request, a single or a number of NCC POPs is/are selected, the NCC POP provides fully RDP processing results to the client computing device).
Jain fails to teach wherein a second indication is indicative of a request to open a second web page in a new tab of an instance of a web browser.
However, it is well known in the art, to continue an existing session instance in response of a request for content, as evidenced by Jain.

wherein a second indication is indicative of a request to open a second web page in a new tab of an instance of a web browser (col. 9, lines 19-32 describe an additional session request is a session request for content previewing and a client initiates a content previewing session by opening a new tab in a previewer; col. 11, lines 50-56 describe a client loads a previewer for previewing content in response to a user request and subsequent to the previewer being loaded, the previewer requests a new session; col. 12, lines 16-30 describe a decision is made whether an existing instance can be reconfigured to server the request, if so the NCC POP is caused to associate an existing browser instance with the new session request).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jain for using an existing session by associating an existing browser instance with a new session request. The teachings of Jain, when implemented in the Trahan system, will allow one of ordinary skill in the art to reduce system computational resources. One of ordinary skill in the art would be motivated to utilize the teachings of Jain in the Trahan system in order to provide users with limited bandwidth resources a better web browsing experience.

As for claim 11, the combined system of Trahan and Jain teaches wherein the instructions, when executed by the one or more processors (paragraph [0099] describes executable instructions executed by executable components to perform operations), further cause the apparatus to:

instantiate, based on the fourth indication, the new remote desktop session (Trahan: paragraph [0042] describes an NCC POP is selected to serve the browse session request; paragraphs [0021]-[0022] describe the selected NCC POP performs a remote session in which a remote session communication protocol i.e. RDP (paragraph [0044]) is specified), wherein the new remote desktop session is configured to execute a second instance of the web browser (Trahan: paragraph [0042] and [0045] describe the NCC POPs are selected to execute three browse session requests and a browser processes set of content in a series of processing actions), and wherein the second instance of the web browser is configured to display the third web page (Trahan: paragraph [0041] describes the additional browse session request includes request for web pages; paragraph [0045] describes the NCC POP sends fully processed RDP processing results to the client computing device).

As for claim 12, the combined system of Trahan and Jain teaches wherein the instructions, when executed by the one or more processors, further cause the apparatus to:

cause display of the third web page in the particular tab (Trahan: paragraph [0045] describes a browser processes set of content e.g. web pages and final content is displayed to the user).

As for claim 13, the combined system of Trahan and Jain teaches wherein the second application executes on a second client computing device (Trahan: paragraphs [0017]-[0018] describe the generation and management of a remote application session between client computing devices and content provider; the client’s browser accesses content which includes a web page and other resources).

As for claim 14, the combined system of Trahan and Jain teaches wherein the second application executes on a second session on the apparatus (Trahan: paragraphs [0041] and [0045] describe requested content i.e. second application including web pages, documents, text, media, executable scripts and the NCC POP processes sets of content in a series of processing actions).



As for claim 16, Trahan teaches a system comprising: a remote computing device (Fig. 1, system 100, web server 110; paragraph [0025] describes a network computing environment comprises a web server); and
a client computing device (Fig. 1, clients 102; paragraph [0025] describes client computing devices);
wherein the client computing device is configured to:
transmit, to the remote computing device and via an application, a first indication of a first web page (paragraphs [0019]-[0020] describe a client computing device transmits a request i.e. a URL to access content); and
transmit, to the remote computing device and via the application, data including a second indication and a third indication of a remote desktop session (paragraphs [0039]-[0041] describe an additional browse session initiated by the client computing device in response to a user opening up a new browser window, opening a new tab in a 
wherein the remote computing device is configured to: receive the first indication (paragraphs [0019]-[0020] describe a client computing device transmits a request i.e. a URL to access content);
instantiate the remote desktop session (paragraph [0020] describes the network computing and storage provider instantiates  computing components that will host a browser application; paragraph [0066] describes a remote session browsing configuration defines a remote session communication protocol which is a remote desktop protocol (RDP)), wherein the remote desktop session is configured to execute, in response to receiving the first indication of the first web page, an instance of the web browser (paragraphs [0020] and [0033] describe subsequent to the browser session request, a network computing component point of presence (NCC POP) is selected to service the browse session request, the  selected NCC POP is an instance of virtual machine that includes a software browser application), and wherein the instance of the web browser is configured to display the first web page in a first tab (paragraph [0038] 
send, to the client computing device, first remote session output associated with the first tab (paragraph [0038] describes the selected NCC POP provides an initial processing result to the client computing device), wherein the first remote session output is configured to be displayed by a remote session display application, different from the menu application, that is executable on the client computing device (paragraph [0041] describes requested content i.e. second application including web pages, documents, text, media, executable scripts; paragraph [0022] describes a browser executed on the client computing device);
receive the second indication (paragraphs [0039]-[0041] describe an additional browse session initiated by the client computing device in response to a user opening up a new browser window, opening a new tab in a browser, requesting new network content in an existing browser window e.g. a user browsing a first web page corresponding to a first browse session instance may follow a link that opens a new tab or browser window to view a second web page);
cause, in the remote desktop session and based on the second indication and the third indication, display of the second web page in a second tab of the web browser (Fig. 6; paragraphs [0040]-[0042] describe the request is serviced by a NCC POP which performs similar actions as illustrated in Figures 2 and 3; the user follows a link that opens a new tab to view a second web page); and 
send, to the client computing device, second remote session output associated with the second tab (paragraphs [0042] and [0045] describe subsequent to the receipt 
Trahan fails to teach wherein an application is a menu application;
wherein a second indication is indicative of a request to open a second web page in a new tab of an instance of a web browser.
However, it is well known in the art, to display an application on a client device, as evidenced by Jain.
Jain discloses wherein an application is a menu application (col. 10, lines 13-23 teach the previewer interface that displays a preview representation of content comprises menus); and
wherein a second indication is indicative of a request to open a second web page in a new tab of an instance of a web browser (col. 9, lines 19-32 describe an additional session request is a session request for content previewing and a client initiates a content previewing session by opening a new tab in a previewer; col. 11, lines 50-56 describe a client loads a previewer for previewing content in response to a user request and subsequent to the previewer being loaded, the previewer requests a new session; col. 12, lines 16-30 describe a decision is made whether an existing instance can be reconfigured to server the request, if so the NCC POP is caused to associate an existing browser instance with the new session request).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jain for using an existing session by associating an existing browser instance with a new session request. The teachings of Jain, when implemented in the Trahan system, will allow one 

Claims 5, 8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan (US 2013/0007102) in view of Jain (US 9,749,202 B1) further in view of Araujo (US 2001/0047406).

As for claim 5, the combined system of Trahan and Jain teaches all the limitations set forth above except wherein a second indication is received via a proxy, and wherein the proxy is configured to receive the second indication from a second application and transmit the second indication of a second web page to the remote computing device.
However, it is well known in the art, to utilize a component that processes a request from a client device, as evidenced by Araujo.
Araujo discloses wherein a second indication is received via a proxy (paragraph [0084] and [0086] describe the user clicks on the icons which communicated back to the SEP which acts as a protocol translator to enable bi-directional, web-based, real time communication between the user browser and each of the office application, the SEP is construed as a proxy), and wherein the proxy is configured to receive the second indication from a second application and transmit the second indication of a second web 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for utilizing a service enablement platform. The teachings of Araujo, when implemented in the Trahan and Jain system, will allow one of ordinary skill in the art to enable users to remotely access their office network-based applications. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the Trahan and Jain system in order to establish a secure web connection to a web server and launch an office application that generates a graphical display produced by the application (Araujo: paragraph [0084]).

As for claim 8,  the combined system of Trahan and Jain teaches all the limitations set forth above except wherein a remote desktop session comprises a helper application configured to receive a second indication for a second web page, wherein the helper application causes a web browser to open the second web page in a second tab. 
However, it is well known in the art, to utilize a server application to process a client request, as evidenced by Araujo.
Araujo discloses wherein a remote desktop session comprises a helper application configured to receive a second indication for a second web page (Fig. 1, Client Application 72; paragraph [0085] describes an application server receives user interaction data and provides user screen shot displays through use of a remote ). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for utilizing a server application. The teachings of Araujo, when implemented in the Trahan and Jain system, will allow one of ordinary skill in the art to execute any thin-client applications hosted by a server. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the Trahan and Jain system in order to provide real-time results of each of operations performed by the server application to the client device (Araujo: paragraph [0085]).

As for claim 17, the combined system of Trahan and Jain teaches wherein the remote computing device is further configured to:
receive, from the client computing device and via the application, a fourth indication of a third web page (Trahan: paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different browse session request, the request is made from a first web page corresponds to a first browse session instance), wherein the fourth indication comprises a second request for a new remote desktop session (Trahan: paragraph [0042] describes the client requests are browse session requests that are served by NCC POPs); and

The combined system of Trahan and Jain fails to teach wherein an application is a menu application.
However, it is well known in the art, to display an application on a client device, as evidenced by Araujo.
Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for providing an office application to a client device. The teachings of Araujo, when implemented in the Trahan and Jain system, will allow one of ordinary skill in the art to display content that includes additional elements that a user can interact. One of 

As for claim 18, the combined system of Trahan and Jain teaches wherein the remote computing device is further configured to:
receive, from the client computing device and via the application, a fourth indication of a third web page (Trahan: paragraphs [0040] and [0042] describe a single client computing device may simultaneously or sequentially provide three different browse session request by following a link in an existing browser window), wherein the fourth indication comprises a fifth indication of a particular tab of the web browser (Trahan: paragraph [0040] describes the user requests content associated with a second web page); and
cause display of the third web page in the particular tab (Trahan: paragraph [0045] describes a browser processes set of content e.g. web pages and final content is displayed to the user).
The combined system of Trahan and Jain fails to teach wherein an application is a menu application.
However, it is well known in the art, to display an application on a client device, as evidenced by Araujo.
Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).


As for claim 19, the combined system of Trahan and Jain teaches, wherein the application executes on a second client computing device (Trahan: paragraphs [0017]-[0018] describe the generation and management of a remote application session between client computing devices and content provider; the client’s browser accesses content which includes a web page and other resources).
The combined system of Trahan and Jain fails to teach wherein an application is a menu application.
However, it is well known in the art, to display an application on a client device, as evidenced by Araujo.
Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for providing an office application to a client device. The teachings of Araujo, when 

As for claim 20, the combined system of Trahan and Jain teaches wherein the application executes on a second remote desktop session on the remote computing device (Trahan: paragraphs [0017]-[0018] describe the generation and management of a remote application session between client computing devices and content provider; the client’s browser accesses content which includes a web page and other resources).
The combined system of Trahan and Jain fails to teach wherein an application is a menu application.
However, it is well known in the art, to display an application on a client device, as evidenced by Araujo.
Araujo discloses wherein an application is a menu application (paragraph [0084] describes an office application is launched on a client device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Araujo for providing an office application to a client device. The teachings of Araujo, when implemented in the Trahan and Jain system, will allow one of ordinary skill in the art to display content that includes additional elements that a user can interact. One of ordinary skill in the art would be motivated to utilize the teachings of Araujo in the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 9,749,202 B1) in view of L’heureux et al. (US 2014/0259147), hereinafter L’heureux.

As for claim 21, Jain teaches a method comprising:
providing, by a remote computing device, a virtual session that includes an application and a web browser executable therein (col. 2, lines 33-49 describe a user accesses a software preview application (i.e. previewer) for previewing network content, the previewer causes the client device to transmit a request for previewing content to a network computing provider which instantiates an instance of a virtual machine that includes a browser capable of requesting resources from a network);
receiving, by the remote computing device, a command from the client device, the command to cause a tab of a web browser to open and display a page of a web application rather than cause the remote computing device to provide another virtual session to enable the client device to access the web application (col. 9, lines 19-32 describe the network computing device receives from a client device an additional session request which is a session request for content previewing, the request is generated by the client device in response to a user opening a new tab in a previewer; col. 11, lines 55-66 describes  the previewer requests a new session which could be generated automatically as a result of the previewer loading for a page;  col. 12, lines 16-30 describe a decision is made whether an existing instance can be reconfigured to 
Jain fails to teach
opening, by a remote computing device, the tab of the web browser in response to receipt of the command by an application, the tab to open in response to execution of at least a portion of the application.
However, it is well known in the art, to maintain an existing session of a client request to execute an application, as evidenced by L’heureux.
L’heureux discloses
opening, by a remote computing device, a tab of the web browser in response to receipt of the command by an application, the tab to open in response to execution of at least a portion of the application (paragraph [0169] describes the smart router communicates the same tabs to the second device, thus the user can continue browsing a webpage for products that originally starts on a first device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of L’heureux for continuing an existing session of a client device. The teachings of L’heureux, when implemented in the Jain system, will allow one of ordinary skill in the art to hand off a session. One of ordinary skill in the art would be motivated to utilize the teachings of L’Heureux in the Jain system in order to achieve seamless user experience online and in media consumption even with the reality of device proliferation e.g. different device types (L’heureux: paragraph [0170]). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jenkins et al. (US 9,009,334 B1) teach remote browsing session management
Bare et al. (US 20 ) teach methods for managing tabs in web applications

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459